JONES, O. B., J.
The action below was a suit in the municipal court to recover a judgment upon two installments of alimony past due and unpaid under a judgment rendered in the district court of the state of Oklahoma.
The judgment, as stated at the hearing, must be reversed because of the refusal of the municipal court to grant to the defendant a jury trial. The right to such jury trial, notwithstanding the then existing rule of the municipal court, was decided by this court in Brodbeck v. Talley, 36 O. C. C. 000.
The other question raised in the case, upon which counsel desired this court to pass, was the right of the plaintiff to recover upon the judgment set up in her petition; it being contended by the defendant that no vested right existed under said judgment because it was subject to possible modification by the court which rendered the decree.
*80In the opinion of this court upon the record submitted, the judgment set up is one which is entitled to the protection of the “full faith and credit” clause of the constitution of the United States (Art. IV, Sec. 1), and under the doctrine as laid down in the case of Barber v. Barber, 62 U. S. (21 How.) 582 [16 L. Ed. 226], and Sistare v. Sislare, 218 U. S. 1 [30 Sup. Ct. Rep. 682; 54 L. Ed. 905], plaintiff would be entitled to recover a judgment in this state based upon the allegations of her petition below properly supported by evidence.
Jones, E. H. and Goman, JJ., concurs.